Citation Nr: 0021299	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1972 
to July 1972 and from November 1990 to April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current skin disorder and service.  

2.  There is no competent evidence of bronchial asthma in 
service, or of a nexus between the appellant's current 
bronchial asthma and inservice disease or injury.  

3.  There is no competent evidence of tinnitus in service, or 
of a nexus between the appellant's current tinnitus and 
inservice disease or injury.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for bronchial asthma.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999)

3.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has a chronic skin disorder 
that has caused itching in various places since 1992, for 
which treatment with pills and cream has not helped.  He also 
alleges that he has bronchial asthma that had its origin in 
service and that he has experienced ringing in his ears since 
exposure to acoustic trauma in Southwest Asia during the 
Persian Gulf War.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a skin disorder, bronchial asthma, and 
tinnitus.  The first element required to show a well-grounded 
claim is met with regard to bronchial asthma and tinnitus 
because the medical evidence shows that bronchial asthma was 
diagnosed on a June 1996 VA outpatient record and the 
appellant complains of tinnitus.  A November 1994 VA skin 
examination revealed no skin findings to explain the 
appellant's complaints of itching and noted that 
dermographism was negative: however, there was a diagnosis of 
neurodermatitis,  so that claim also meets the first element 
of well groundedness.  However, the other elements for a 
well-grounded claim are not met because there is no evidence 
of a skin disorder in service (the appellant indicated at his 
March 1991 separation examination that he had no history of 
any skin disease), and there is no competent medical evidence 
of a nexus between the diagnosed neurodermatitis and service.  

The Board also finds that the second and third elements of 
Caluza are not met with regard to the claims of service 
connection for bronchial asthma and tinnitus because the 
service medical records do not show that either of those 
conditions was manifested in service (the March 1991 
separation examination indicated no history of ear or 
pulmonary problems), and the appellant fails to show the 
required nexus between his current bronchial asthma and 
tinnitus and any injury or disease in service.  There is no 
medical evidence establishing a link of the bronchial asthma 
and tinnitus to his active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claimed skin disorder, bronchial 
asthma, and tinnitus, the record does not show that he is a 
medical professional, with the training and expertise to 
provide a medical opinion regarding any etiological 
relationship between his bronchial asthma and tinnitus and 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service. See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a skin 
disorder, bronchial asthma, and tinnitus are plausible or 
otherwise well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1996.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for a skin 
disorder, bronchial asthma, and tinnitus on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to him.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  


ORDER

The claims for service connection for a skin disorder, 
bronchial asthma, and tinnitus are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

